JOHN M. KELLOGG, P. J.
(concurring as to Donohue and dissenting as to the Connors). A residence for voting purposes is not a mere state of mind, and cannot be established solely by proof of intentions. The intention of the party is a material consideration in determining his place of residence. The intention we are interested in is, not where he intends to vote, but where he intends to live as his permanent home. The right to vote may follow his intention; but the mere intention to vote at a place, standing alone, has no particular bearing upon his place of residence. Undoubtedly a man may temporarily leave his home for a longer or shorter time, and maintain his household elsewhere, for purposes of business or pleasure, and so long as he considers his absence as merely temporary, and he has a bona fide intent to return to *138his former home, he does not lose his residence there.' The establishment of a permanent home in one locality, and an intention to vote in another locality, does not make a man a resident of the latter place. His right to vote follows his actual residence, unless the actual residence is merely for a temporary purpose. The intent to permanently live in one place is entirely inconsistent with the right to vote in another place.
It is evident that Donohue is living at the cemetery temporarily, retaining his former residence with an honest intent to return there. That is his home; the house at the cemetery is a temporary place of sojourn, depending upon the continuance of his job. I think he was properly registered, and the order in his case properly made.
The Connors have permanent residences elsewhere, and live with their families elsewhere. There is nothing to indicate that they ever intend to return to the saloon and make it their home. They do not pretend to have any such intention. They are seeking to maintain the right to vote in the district where the saloon is purely by an operation of the mind, evidently considering it better for the interest of the saloon that they should vote there than elsewhere. They were improperly registered. The order as to them should be reversed.